In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00048-CV



  SYLVIA WRIGHT AND ALL OCCUPANTS, Appellants

                           V.

       HPA TEXAS SUB 2016 ML LLC, Appellee




      On Appeal from the County Court at Law No. 2
                  Denton County, Texas
           Trial Court No. CV-2021-00853-JP




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION

        Sylvia Wright, appellant, filed a notice of appeal in this matter on April 20, 2021.1 The

clerk’s record was due to be filed in this case on or before June 7, 2021. Appellant is not

indigent and is thus responsible for paying or making adequate arrangements to pay the clerk’s

fee for preparing the record. See TEX. R. APP. P. 37.3(b). The county clerk has informed this

Court that the fee has not been paid for preparation of the clerk’s record.

        By letter dated June 17, 2021, Appellant was provided with notice of and an opportunity

to cure this defect. See TEX. R. APP. P. 42.3(b), (c). The June 17 letter further warned Appellant

that, if she did not submit an adequate response to the notice by June 28, 2021, this appeal would

be subject to dismissal for want of prosecution and for failure to comply with the above-cited

rules. Appellant has not paid for preparation of the clerk’s record and has not filed proof of

indigency. See TEX. R. APP. P. 20.1. Further, we have received no communication from

Appellant responsive to the June 17 correspondence.                 Accordingly, this appeal is ripe for

dismissal.

        Pursuant to Rules 42.3, subsections (b) and (c), of the Texas Rules of Appellate

Procedure, we dismiss this appeal for want of prosecution.



                                                    Josh R. Morriss, III
                                                    Chief Justice

Date Submitted:           July 12, 2021
Date Decided:             July 13, 2021

1
 Originally appealed to the Second Court of Appeals in Fort Worth, this case was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001.
                                                       2